Citation Nr: 0704411	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



REMAND

The veteran served on active duty from December 1965 until 
December 1968.

During the September 2006 hearing, the veteran testified that 
while serving on the USS Brule in August 1968, the ship was 
ambushed.  The veteran has submitted a performance evaluation 
from March 1968 thru September 1968 which noted that he was 
part of the USS Brule gunnery department.  The veteran also 
submitted the USS Brule Plan of the Day for August 25, 1968 
which noted that the gun crews did an excellent job during 
yesterday's ambush.  Thus, the Board finds credible 
supporting evidence that the claimed in-service stressor 
occurred.  The veteran has provided numerous private medical 
records which contain a diagnosis of PTSD.  Therefore, the 
Board finds that a VA examination is necessary to make a 
decision on this claim as well.

In a July 2004 statement, the veteran noted that he had been 
receiving treatment at the West Palm Beach, Florida VA 
Medical Center (VAMC) for over a year.  These records have 
not been associated with the claim's file.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should request the veteran's records 
from the VAMC in West Palm Beach, Florida and 
associate them with the claim's file.  If the 
records are not available, such response should 
be noted.   

2.  The veteran should be scheduled for a VA 
psychiatric examination.  The claim's folder 
should be provided to and reviewed by the 
examiner.  The examiner should address whether the 
veteran suffers from PTSD and whether it is at 
least as likely as not (i.e., is there a 50/50 
chance) that PTSD is related to a verified 
stressor.

3.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



